

114 S1149 IS: To amend title XVIII of the Social Security Act to require reporting of certain data by providers and suppliers of air ambulance services for purposes of reforming reimbursements for such services under the Medicare program, and for other purposes.
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1149IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Vitter (for himself, Mr. Bennet, Mr. Gardner, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require reporting of certain data by providers
			 and suppliers of air ambulance services for purposes of reforming
			 reimbursements for such services under the Medicare program, and for other
			 purposes.
	
 1.FindingsThe Congress finds the following: (1)Air medical critical care transport is an essential component of the healthcare system.
 (2)The presence of air medical services in rural areas provides tens of millions of rural Americans with access to critical care within an hour of injury.
 (3)As an emergency responder, air medical providers must maintain readiness 24 hours a day and 7 days a week.
 (4)Air medical providers transport all emergent patients for which they are dispatched regardless of insurance status or ability to pay.
 (5)The air ambulance fee schedule under the Medicare program was first implemented in 2002 and developed through negotiated rulemaking, which required the new fee schedule to be created in a budget neutral manner. As such, the Medicare air ambulance fee schedule has never reflected true costs.
 (6)Since the implementation of the air ambulance fee schedule under the Medicare program, reimbursements have only been adjusted by inflationary updates averaging 2.2 percent a year.
 (7)Operational readiness and safety enhancement costs have grown at a far faster rate than the Medicare inflationary updates, creating a fundamental imbalance within the air ambulance fee schedule.
 (8)It is imperative that balance be restored to the air ambulance fee schedule to preserve access to timely care for tens of millions of Americans.
 2.Air Ambulance Data Reporting ProgramSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended— (1)in paragraph (3)(B), by striking subparagraph (C) and inserting subparagraph (C) and paragraph (16); and
 (2)by adding at the end the following new paragraphs:  (16)Air Ambulance Data Reporting Program (A)Reduction in update for failure to report (i)In generalWith respect to air ambulance services furnished by a supplier or provider of air ambulance services during 2017 or any subsequent year, in the case the supplier or provider does not submit data to the Secretary in accordance with subparagraph (C) with respect to such year, after determining the percentage increase under paragraph (3)(B), and after application of paragraph (3)(C), the Secretary shall reduce such percentage increase for payments under the fee schedule under this subsection during such year by 2.0 percentage points.
 (ii)Special ruleThe application of this subparagraph may result in such percentage increase being less than 0.0 for a year, and may result in payment rates under the fee schedule under this subsection for a year being less than such payment rates for the preceding year.
 (B)Noncumulative applicationAny reduction under subparagraph (A) shall apply only with respect to the year involved and the Secretary shall not take into account such reduction in computing the payment amount under the fee schedule under this subsection for a subsequent year.
 (C)Submission of dataFor 2017 and each subsequent year, for purposes of this paragraph, each supplier or provider of air ambulance services shall submit to the Secretary data specified under subparagraph (D) for the reporting period (specified by the Secretary) for the year. Such data shall be submitted in a form and manner, and at a time, specified by the Secretary for purposes of this subparagraph.
 (D)DataFor purposes of reporting data for air ambulance services furnished during a year, the data described in this subparagraph are cost data on the following:
 (i)Maintenance of aircrafts. (ii)Medical supplies.
 (iii)Fuel. (iv)Employee expenses.
 (v)Recurring training relating to aviation, maintenance, communication, and clinical. (vi)Rent and utilities.
 (vii)Communications. (viii)Travel.
 (ix)Hull and aviation liability insurance, life insurance, and professional malpractice insurance. (x)Marketing.
 (xi)Supplies. (xii)Overhead support.
 (xiii)Aircraft ownership expenses. (xiv)Safety enhancement capital costs.
 (xv)Safety enhancement recurring costs. (E)Voluntary reporting on quality measuresNot later than January 1, 2018, the Secretary shall select no less than two quality measures with respect to which providers and suppliers of air ambulance services may voluntarily submit to the Secretary data. In selecting such measures, the Secretary shall consider the following:
 (i)Ventilator use in patients with advanced airways. (ii)Blood glucose check for altered mental status.
 (iii)Waveform capnography for ventilated patients. (iv)First attempt tracheal tube success.
 (v)DASH 1A-definitive airway sans hypoxia/hypotension on first attempt. (vi)Verification of tracheal tube placement.
 (vii)Medication errors on transport. (viii)Rapid sequence intubation protocol compliance.
 (ix)Unplanned dislodgements of therapeutic devices. (x)Rate of serious reportable events.
 (xi)Medical equipment failure. (F)Reports (i)By SecretaryNot later than July 1, 2019, subject to clause (iii), the Secretary shall submit to Congress a report on the data described in subparagraph (E) submitted to the Secretary.
 (ii)By Comptroller GeneralNot later than July 1, 2019, subject to clause (iii), the Comptroller General of the United States shall submit to Congress a report on the data described in subparagraph (D) and subparagraph (E) submitted under this paragraph. Such report shall include a recommendation on the adequate amount of reimbursement under this title to providers and suppliers of air ambulance services for furnishing such services that would reflect operational costs of such providers and suppliers and preserve access to critical air medical services and such other recommendations as the Comptroller General deems appropriate.
 (iii)LimitationThe reports submitted under subclauses (i) and (ii) shall not include any information that the Secretary or Comptroller General, respectively, determines is proprietary.
							(17)Increase in payment for air ambulance services
 (A)In generalSubject to subparagraph (B), In the case of air ambulance services furnished on or after January 1, 2017, and before January 1, 2021, the Secretary shall provide for a percent increase in the base rate of the fee schedule established under this subsection—
 (i)during 2017, by 20 percent; and (ii)during 2018 through 2020, by 5 percent.
 (B)Adjustment to ensure budget neutralityFor 2017 through 2020, the Secretary shall adjust the percentages described in clauses (i) and (ii) of subparagraph, by either increasing or reducing (but in no case below zero) such percentages, to ensure that the increased expenditures under this part by reason of subparagraph (A) are equal to the reduced expenditures under this part by reason of paragraph (16)..